OPINION
By HAMILTON, J.
The plaintiff, Holman, in his amended petition alleges that he is the owner of lots Nos. 257, 259, 261, and 263 in the Harrison Avenue Syndicate Subdivision, and that said lots have been assessed respectively $180.75, $223.25, $170.75, and $222.25, the total amount of the four assessments being $797.00. Plaintiff further alleges that in addition to the above assessments said lots have been assessed $25.00 each for the construction of a sewer. He alleges that said assessments are in excess of the benefits, and charges that notice of the assessments were not made as required by law, and prays for a permanent injunction perpetually enjoining the city from collecting the assessments so made in whole or in part, as equity may require.
The case is heard on appeal, and on the evidence submitted the court finds that the assessments are in excess of the benefits accruing, and are in excess of one-third of the value of the lots. The court finds that the four lots which have a 25 foot frontage each are contiguous and have a value of $14.00 per front foot.
While it is not alleged in the pe it-ion that the assessments exceed one-third the value of the lots, such evidence was submitted to the court and may be con~:dered as bearing on the question of the assessments exceeding the benefits.
Our conclusion is, that the assessments are excessive in the sum of $300, leaving collectible assessments of $497.00, as the total collectible assessment on the four lots. The reducton will be pro-rated on the separate lots.
The complaint as to the sewer assessment will be dismissed, and the as:e sment permitted to stand as made in the ass.ssing ordinance.
A permanent injunction will be grafted, enjoining the collection of the amount found to be excessive, to-wit, $300.00 for the said imfrovement, pro-rated by a reduction of $75.00 on each lot.
A decree may be entered in acc rdance with the findings in this opinion.
ROSS, PJ, and MATTHEWS, J, concur.